ORIGINAL
       lfn tbe Wniteb ~tates Qeourt of jfeberal Qelaitns
                                        No. 16-1640C
                                  (Filed January 13, 2017)
                                 NOT FOR PUBLICATION
                                                                         FILED
************************
                       *
                                                                        JAN 1 3 2017
                                          *                            U.S. COURT OF
ZACHARY R. E. RUSK,                                                   FEDERAL CLAIMS
                                          *
                                          *
                    Plaintiff,            *
             V.                           *
                                          *
THE UNITED STATES,                        *
                                          *
                    Defendant.            *
                                          *
************************

                                         ORDER

        On December 19, 2016, this Court dismissed Mr. Rusk's complaint because
h e did not state a claim within this court's subject-matter jurisdiction. On
December 28, 2016, the Clerk's office received a document from Mr. Rusk, which
was not filed because it was unclear whether the document was intended as an
amended complaint or a motion for reconsideration. Subsequently, Mr. Rusk filed a
docume nt which appears to be the same document, with an additional title page
that styles the document as a "Motion to amend decision." Thus, it is apparent that
Mr. Rusk wants the Court to reconsider the dismissal of his case. The Clerk's office
shall file the document received on December 28, 2016 as a motion for
reconsideration under Rule 59 of the Rules of the United States Court of Federal
Claims, and Mr. Rusk's January 11, 2017 document will be treated as an amended
motion for reconsideration.

       Mister Rusk's amended motion adds as defendants two United States
Magistrate Judges, and also adds several paragraphs explaining negligence. Pl.'s
Mot. pp. 1-2. Mister Rusk has also included OMB Standard Form 95, Claim for
Damage, Injury, or Death, in an attempt, apparently, to ripen his claim. Finally,
Mr. Rusk includes as new exhibits various filings in cases he has pending before
other tribunals. As previously explained, this Court has no jurisdiction to review
the decisions of other courts. See Joshua u. United States, 17 F.3d 378, 380 (Fed.
Cir. 1994) (holding that this court "does not have jurisdiction to review the decisions
of district courts . .. relating to proceedings before those courts"); Bafford u. United
States, No. 09-030, 2009 WL 2391785, at *4 (Fed. Cl. Aug. 3, 2009) (explaining that
this court does not have jurisdiction to review the decisions of federal courts of
appeal).

       Unfortunately for Mr. Rusk, Congress has explicitly denied our court the
authority to entertain tort claims. 28 U.S.C. § 1491(a)(l) ("The United States Court
of Federal Claims shall have jurisdiction to render judgment upon any claim
against the United States ... in cases not sounding in tort.") (emphasis added).
Because negligence claims and claims brought pursuant to the Federal Tort Claims
Act are claims sounding in tort, our Court does not have jurisdiction to hear such
claims. See O'Connor v. United States, 355 Fed. Appx. 412, 413 (Fed. Cir. 2009)
(citing 28 U.S.C. § 1491(a)(l); Rich's Mushroom Servs., Inc. v. United States, 521
F.3d 1338, 1343 (Fed. Cir. 2008)). Similarly, our Court only has jurisdiction over
cases against the United States government, not against any individual officers or
employees. See 28 U.S.C. § 1491; RCFC lO(a); Vlahahis v. United States, 215 Ct. Cl.
1018, 1018 (1978); Clarh v. United States, No. 11-lOC, 2014 WL 3728172, at *9
(Fed. Cl. July 28, 2014).

       The Court recognizes that Mr. Rusk is representing himself and therefore
cannot be expected to possess an understanding of the law as would a lawyer. But
plaintiff must understand that the Court is unable to he ar cases over which
Congress has explicitly withheld jurisdiction. Therefore, after carefully reviewing
the additional documents, the Court still finds that Mr. Rusk has failed to state a
claim within this court's subject matter jurisdiction. Accordingly, plaintiff's
amended motion for reconsideration is DENIED.

IT IS SO ORDERED.




                                         -2-